Citation Nr: 1224883	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-18 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a right knee disability, specifically, for chondromalacia of the patella, status post arthroscopy and meniscectomy/chondroplasty.

2.  Entitlement to a rating higher than 20 percent for a left knee disability, specifically, for status post arthroscopy and lateral meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to October 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the existing 20 percent ratings in effect for the Veteran's service-connected right and left knee disabilities and denied his claim for service connection for a low back disability.  He appealed each of these claims.

In another decision since issued in January 2011, however, during the pendency of this appeal, the RO granted the claim for service connection for a low back disability, specifically, for degenerative arthritis and disc disease of the lumbar spine.  The RO assigned an initial 20 percent rating for this disability retroactively effective from March 23, 2007, the date of receipt of this claim.  And as the Veteran has not appealed either this initial rating or effective date, this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level and effective date assigned for the disability).  Hence, only the claims concerning the ratings for his right and left knee disabilities remain in dispute.



FINDINGS OF FACT

1.  The Veteran has arthritis in each knee, torn medial menisci, and associated pain, swelling and subjective complaints of locking, though without a compensable loss of range of motion. 

2.  He does not, however, have any ankylosis of either knee or lateral instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  The criteria are met for an additional 10 percent rating for right knee arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

2.  The criteria also are met for an additional 10 percent rating for left knee arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

3.  But the criteria are not met for a rating higher than 20 percent for the chondromalacia of the right patella, status post arthroscopy and meniscectomy/chondroplasty.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2011). 

4.  The criteria also are not met for a rating higher than 20 percent for status post arthroscopy and lateral meniscectomy of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 


In this case, an August 2007 letter was sent prior to initially adjudicating these claim in the January 2008 decision at issue in this appeal, so in the preferred sequence.  The letter informed the Veteran of the type of information and evidence required to substantiate these claims for increased ratings and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the disability rating and effective date elements of these claims.  See Dingess/Hartman, supra.  Additional notice was provided in a more recent January 2009 letter.  This additional letter advised him of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  As well, the letter provided examples of pertinent medical and lay evidence that he may submit (or ask VA to obtain) relevant to establishing his entitlement to higher ratings for these knee disabilities.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "Veteran specific").  Moreover, these claims since have been readjudicated in the January 2011 SSOC, so since providing even this additional notice.  See Mayfield and Prickett, supra.

So he has received all required VCAA notice concerning these claims.  And he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), VA outpatient treatment records, and private medical records, and arranged for VA compensation examinations in October 2007 and November 2010 to assess and reassess the severity of his service-connected bilateral knee disability.  Only if the record is found to be inadequate or there is a suggestion that the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination for these disabilities was in November 2010, so relatively recently.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  And although the Veteran contends that his October 2007 VA examination was inadequate, as it was too brief and, thus, only cursory, he since has been reexamined in November 2010.  The Board finds that these two VA examinations are indeed adequate, especially in combination, as the reports of them contain the findings needed to address the applicable rating criteria and, in turn, determine whether the ratings for the knee disabilities should be increased.  The reports of these examinations, and the other evidence in the file, contain the findings needed to properly adjudicate these claims.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.

Hence, no further notice or assistance with these claims is required.

II.  Analysis

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  Where entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. 

Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation, that is, a need to "stage" the rating to compensate the Veteran for this variance.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is from one year before the claim for a higher rating was filed - so, in this particular instance, since March 2006 - until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The analysis that follows therefore is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

To this end, the Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  

Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

Throughout the rating period on appeal, the RO has evaluated the Veteran's 
service-connected chondromalacia patella and status post arthroscopy and meniscectomy/chondroplasty of the right knee as 20-percent disabling, and has evaluated his service-connected status post arthroscopy and lateral meniscectomy of the left knee also as 20-percent disabling.  The RO formerly rated the right knee disability under Diagnostic Codes (DCs) 5010-5257, but more recently has rated this disability exclusively under DC 5260.  The RO formerly rated the left knee disability under DC 5258, but more recently has also rated this disability exclusively under DC 5260.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved - which, here, since involving the knee, are DC 5260 concerning knee and leg flexion and DC 5261 concerning knee and leg extension.  38 C.F.R. § 4.71a, DC 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation also will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A higher 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, DC 5003.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.7, Plate II.

Limitation of flexion of a leg and knee warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, and a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg and knee warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, and a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

DC 5257 concerns "other" impairment of the knee and provides for assignment of a 10 percent rating when there is recurrent subluxation or lateral instability resulting in slight disability, a 20 percent rating when there is moderate disability, and a 30 percent rating when there is severe disability.

VA's Rating Schedule does not define these words "slight," "moderate" and "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

DC 5258 provides a sole 20 percent rating when the evidence demonstrates semilunar cartilage (that of the meniscus) that is dislocated (here, torn), with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Else, this would violate VA's 
anti-pyramiding regulation - 38 C.F.R. § 4.14.

VA's General Counsel has held that a claimant who has arthritis and instability of the same knee may be rated separately under DCs 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel additionally has held that separate ratings may be assigned, as well, for limitation of knee extension and flexion of the same knee.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Turning now to the facts of this particular case.  The Veteran filed his claim for increased ratings for these knee disabilities in March 2007, reporting that he was experiencing constant pain in both knees.  And as reason or justification for granting higher ratings, he says he has pain, limitation of motion, swelling, and instability of his knees.  He also contends that he has chronic inflammation and ankylosis.  See his June 2009 substantive appeal (on VA Form 9).  He points out that his knee disabilities have been treated with pain medication, braces, and injections.

On VA examination in October 2007, he reported that his right knee disability had worsened over time.  He said it swelled and hurt, and gave way when he tried to climb stairs.  He had been advised to have surgery, but had declined out of fear of complications.  He also complained of pain and swelling of his left knee.  On examination, he required no assistive devices for ambulation, and his gait was considered normal.

On examination of his right knee, there was an abnormal appearance.  There was mild swelling, but with no heat, redness, effusion, drainage or abnormal movement.  There was mild varus deformity.  Anterior Drawer sign and McMurray's test were negative for this knee.  Medial and lateral collateral ligaments were checked and there was no medial or lateral instability.  There was crepitus on motion of this knee.  Flexion was to 110 degrees, with pain at 110 degrees, so starting and ending at that last degree (terminal endpoint).  Extension was to 0 degrees, so grossly normal.  Range of motion of the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use or during flare-ups.  There also was no ankylosis of this knee.  Two non-tender surgical scars were observed; but there was no limitation of motion due to these scars, no keloid formation, and they were just slightly hypopigmented.

On examination of the left knee, there was a normal appearance, although mild osteoarthritic changes were observed.  There was no heat, redness, swelling, effusion, drainage or abnormal movement of this knee.  There was tenderness in the medial and lateral joint lines.  Anterior Drawer sign and McMurray's test were negative.  Medial and lateral collateral ligaments were checked and there was no medial or lateral instability.  There was crepitus on flexion.  Flexion was to 130 degrees, with pain at the 130-degree mark, so starting and ending at that last degree (terminal endpoint).  Extension was to 0 degrees, so grossly normal.  Range of motion of this knee was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use or during 
flare-ups.  There also was no ankylosis of this knee.  Two non-tender surgical scars were observed; but there was no limitation of motion due to these scars, no keloid formation, and they were just slightly hypopigmented.  An X-ray of the left knee showed mild-to-moderate osteoarthritis.

The examiner indicated that, with respect to the right knee, there were signs of moderately-advanced osteoarthritis and evidence of prior arthroscopic surgery.  Range of motion was limited and there was mild swelling.  As for the left knee, there were mild signs of osteoarthritis and evidence of prior surgery with mild limitation of motion.  The diagnoses were degenerative arthritis with chondromalacia patella and status post arthroscopy and meniscectomy chondroplasty of the right knee, and status post arthroscopy and lateral meniscectomy of the left knee.  The examiner indicated the Veteran had limitations of frequent very heavy lifting and prolonged standing and walking, and frequent kneeling, crouching, crawling climbing and squatting due to the knee conditions.

VA outpatient records dated from 2007 to 2011 reflect ongoing evaluation and treatment for these knee disabilities.  In September 2007, there was full range of motion of the knees, and the Veteran's gait was normal.  On outpatient examination in May 2008, there was mild bilateral knee effusion, with slow range of motion and crepitus.  The diagnostic assessment was bilateral knee pain with swelling and instability of gait.  A September 2008 physical medicine rehab consultation reflects that he complained of bilateral knee pain and said his knees were more unstable.  

He reported locking episodes four to five times per day.  On examination, he ambulated with a mildly antalgic gait, and both knees had normal range of motion.  There was tenderness to palpation of the bilateral medial and lateral joint lines, no anterior/posterior laxity, and no varus/valgus laxity, but he reported medial and lateral joint line pain on stress.  There were clicks on McMurray's test bilaterally, with some pain noted but no locking.  The diagnostic assessment was bilateral knee pain, and the physician ordered magnetic resonance imaging (MRI) scans to rule out internal knee issues.  The goals were to decrease pain and increase stability.

An October 2008 MRI scan of the right knee showed a bucket-handle tear of the lateral meniscus, and secondary cartilage loss with osseous contusion within the lateral tibial plateau.  A small joint effusion was present.  The left knee showed a meniscal tear involving the anterior horn of the lateral meniscus.

A VA orthopedic outpatient note dated in October 2009 reflects that the Veteran continued to complain of bilateral knee pain.  He reported prior knee surgeries and said his knees felt slightly improved after both surgeries and then got worse.  He said his pain was at a level of 7 or 8 on a scale from 1 to 10.  He felt his knees catching and giving way, and said his pain woke him at night.  On examination of his right knee, range of motion was from 0 to 90 degrees, and he was unable to relax for range of motion.  On examination of his left knee, range of motion was from 0 to 100 degrees, and he was unable to relax for range of motion.  He reported pain in the lateral aspect of his knees and crepitus with range of motion.  On examination, there was tenderness to palpation of the lateral aspect of the knees, and tight iliotibial bands.  Both the right and left knees were stable to anterior/posterior drawer tests, and on varus/valgus testing at 0, 30, and 60 degrees of flexion.  McMurray's and Lachman's tests were negative bilaterally.  Imaging studies showed mild joint space narrowing and degenerative joint disease in the left knee, and significant lateral joint space narrowing and lateral osteophytes and degenerative joint disease in the right knee.  Steroid injections were given into both knees, which produced significant pain relief.  Weight loss, physical therapy, and exercise were recommended.

By letter dated in January 2010, a private physician, P.B., MD, indicated that he had treated the Veteran "a long time ago" for his knee disabilities.  Dr. P.B. added that apparently the Veteran had been having more bilateral knee pain recently, and his right knee reportedly gave out on him with swelling in both knees.  His pain reportedly increased with walking and standing.  Dr. B. also stated that it looks like for the last ten years the symptoms in the Veteran's knees have increased from slight to moderate to severe pain.  He indicated that X-ray studies and MRI scans showed moderate bilateral knee arthritis.

Work-release notes and VA outpatient treatment records from VA physicians dated in late 2010 and early 2011 reflect that the Veteran was excused from work due to his low back disability (so not on account of his knees).  He injured his back in July 2010 after missing a step at home and caught himself on the wall.  VA outpatient treatment records reflect that he works as a truck driver.  In August 2010, he was given knee braces.  An October 2010 physical medicine rehab consultation reflects that he complained of back pain; he said he was walking down steps, tripped, and caught himself in an awkward position.  He worked as an investigator for the department of family services.  On examination, he walked easily without an assistive device.  No gait abnormality was seen.

On VA examination in November 2010, he reported that he had not been able to work as a social worker for the past five months due to his knee and low back disabilities.  He explained that several months earlier his right knee had locked up on him, causing him to fall down some stairs, aggravating his low back condition.  As specifically concerning his knees, he complained of weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability and pain.  He denied deformity, tenderness, drainage, effusion, subluxation and dislocation.  He reported daily flare-ups lasting 24 hours, and said the severity was at level 9 on a scale of 1 to 10.  He said flare-ups were precipitated by physical activity and relieved by medication.  He reported that his knee disabilities caused functional impairment in the following activities:  prolonged sitting, standing, walking, climbing stairs, and sexual activity, and said he could not kneel or squat.  He said his knees had locked several times causing him to fall.

On examination, range of motion of the right knee was from 0 to 90 degrees, with pain at 60 degrees.  Repetitive range of motion was possible from 0 to 90 degrees, and there was no additional degree of limitation.  Range of motion of the left knee was from 0 to 90 degrees, also with pain at 60 degrees.  Repetitive range of motion was possible from 0 to 90 degrees, and there was no additional degree of limitation.  The examiner stated that the right and left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  For both the right and left knees, the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.  Surgical scars were noted on both knees.  The examiner indicated the Veteran's medical records were reviewed, and summarized his medical history.  The diagnoses were scar, status post meniscectomy/chondroplasty with degenerative arthritis of the right knee, and degenerative arthritis of the left knee with scar status post arthroscopy with lateral meniscectomy and chondroplasty.
The examiner noted the Veteran had been on medical disability from his job as a social worker since his fall down the stairs for the past five months.  He was able to do household chores.

As already mentioned, the RO has at times evaluated each knee disability under different DCs.  The assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board will consider whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 


To this end, the Board has considered whether any alternate diagnostic codes might afford a higher rating.  However, as ankylosis and impairment of the tibia are not shown, DCs 5256 and 5262 do not apply.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  As will be discussed, although the Veteran has limitation of motion of his knees, including when considering his pain, he has retained a substantial measure of range of motion.  So, by definition, his knees are not ankylosed.

Alternatively, DC 5258 provides a sole 20 percent rating when the evidence demonstrates semilunar cartilage (that of the meniscus) which is dislocated (here, torn), with frequent episodes of "locking," pain, and effusion into the joint.  The Veteran's service-connected bilateral (right and left) knee disability includes status post meniscectomy, and October 2008 MRI scans of his knees confirmed a tear of the meniscus in each knee.  To warrant the rating under this code, the listed symptomatology must be present.  He consistently reports pain in his knees.  Also, he has consistently reported episodes of locking, indeed, to the point that he fell down some stairs awkwardly and consequently injured his low back.  And his low back disability was resultantly determined service connected as secondary to his right knee disability.  See 38 C.F.R. § 3.310(a) and (b).  Some examiners have noted knee effusion on examination.  These symptoms of pain, locking and intermittent effusion most nearly approximate the symptoms contemplated by the criteria of DC 5258.  Therefore, assignment of a 20 percent rating under DC 5258 is justified here for each knee.  The Board thus finds that the current 20 percent rating is more properly assigned for each knee under DC 5258, rather than under DC 5260.  Butts, supra; Pernorio, supra.  But as this is the maximum possible rating under DC 5258, a higher rating is not warranted under this code.

Still, it is also possible to evaluate knee disabilities under Code 5257 for instability.  However, the October 2007 and November 2010 VA examinations (as well as several VA outpatient examinations) specifically found that there was no instability or subluxation of either knee, despite the Veteran's persistent complaints to the contrary.  While it was noted that he sometimes used braces for his knees, neither VA compensation and pension examination found instability that required use of a brace.  There are no clinical findings of record to the contrary, that is, showing that he does indeed have instability/subluxation of either knee.  While he reported to the VA examiners that he had instability, both examiners specifically found that there was no instability or dislocation of the knee ligaments.  Additionally, McMurray's test was negative, as were the others for instability and subluxation.

While the Veteran is competent to establish presence of symptoms capable of lay observation, because he is a layperson, his opinion regarding the presence or absence of a clinical finding must be found less probative in the matter than the clinical observation of a medical professional.  Consequently, a compensable rating under DC 5257 is not warranted for either knee.

However, for the following reasons and bases, the Board finds that separate (meaning additional) 10 percent ratings are warranted for each knee disability based on the arthritis in each knee.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.  The RO previously evaluated the right knee disability under DC 5010, acknowledging the arthritis in the right knee.  The medical and 
X-ray evidence clearly shows the Veteran has arthritis in each knee, so in both his right and left knee.  Recently, the RO has rated each knee disability solely under DC 5260, pertaining to limitation of flexion of each knee.  However, the evidence of record for the period of the appeal shows flexion to no less than to 60 degrees when considering the point at which the Veteran began experiencing pain.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But even accepting that the Veteran had pain at 60 degrees during flexion of his knees, though he was able to continue on to 90 degrees, this still entitles him to at most a 0 percent rating under DC 5260.  Therefore, even though he has arthritis and associated pain that, in effect, restrict his range of motion on flexion to 60 degrees, this in turn only entitles him to the minimum compensable rating of 10 percent under DC 5003.  See also Lichtenfels, supra.  

Consider also that he has always had normal extension of each knee to 0 degrees, including with repetitive motion and considering his pain.  Consequently, a compensable rating is not warranted under DC 5261 or a separate rating under VAOPGCPREC 9-2004.

The Board also has considered whether separate ratings are warranted under DC 7804 for the scars the Veteran has on his knees from his surgeries.  However, the objective findings on VA examinations reveal that these scars are asymptomatic.  As the scars do not manifest symptomatology separate and distinct from the knees, a separate rating for these scars would be inappropriate. See Esteban, supra; 38 C.F.R. § 4.14. 

In sum, an additional 10 percent rating is warranted for the right knee disability for the arthritis, as is an additional 10 percent rating for the left knee disability because it, too, is affected by arthritis.  The arthritis causes painful motion, though not to a compensable degree, so, at most, this warrants these 10 percent ratings under DCs 5003-5260.  The Veteran, however, also is entitled to retain his existing 20 percent ratings for each knee because he has torn semilunar cartilage in each knee, though under DC 5258 (rather than DC 5260).  The Board's assignment of these additional 10 percent ratings, that is, in addition to the existing 20 percent ratings, is to compensate him for his additional disability.  Hart, supra.

The Board must also determine whether these schedular ratings are inadequate, thus requiring referral of these claims to the Chief Benefits Director or the Director of Compensation and Pension Service for consideration of 
"an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When either of those two elements is met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Here, the schedular ratings are not inadequate.  The arthritic pain, limitation of motion, instability, subluxation, locking, etc., which the Veteran has complained about are all contemplated by the DCs mentioned.  So these DCs adequately describe the severity and symptomatology of his knee disabilities.  And as the rating schedule is adequate to evaluate his disabilities, referral for extra-schedular consideration is unwarranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

Entitlement to a rating higher than 20 percent for chondromalacia patella and status post arthroscopy and meniscectomy/chondroplasty of the right knee is denied under DC 5258.

But since there has been X-ray confirmation of osteoarthritis throughout the rating period on appeal, the Veteran is entitled to a separate 10 percent rating for this additional right knee disability (under DC 5003), subject to the statutes and regulations governing the payment of VA compensation.

Similarly, entitlement to a rating higher than 20 percent for status post arthroscopy and lateral meniscectomy of the left knee is denied under DC 5258.

But since there has been X-ray confirmation of osteoarthritis throughout the rating period on appeal, the Veteran is entitled to a separate 10 percent rating for this additional left knee disability (under DC 5003), subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


